Lyon, J.
In sec. 5, ch. 93, P. & L. Laws of 1867, it is enacted (among other things) that all bonds issued by any town-under that act “ shall be signéd by the proper officers of such town, and have annexed to them the official certificate of the clerk of the board of supervisors, under his official seal, that they are such officers and their signatures are genuine.” The act also provides that the proper officers to sign the bonds of a town are the chairman of the board of supervisors and the town clerk thereof.
The only question to be determined on this appeal is, whether such certificate of the county clerk is essential to the validity of the bonds, as claimed on behalf of the town, or whether the bond is valid and obligatory upon the town without it, as claimed on behalf of the plaintiff, and as the circuit court held.
‘ The act fails to provide who shall obtain such certificate, when it shall be made, or what shall be its effect. It does not provide that the certificate shall be annexed to the bonds *155before they are issued, or that without it the bonds shall be invalid. It contains no language which raises a presumption that the legislature intended that the annexing of such certificate to the bonds should precede the delivery thereof, or be essential to their validity. The certificate affords the town no protection whatever, and it seems to be of no consequence to the town whether it is annexed to the bonds or not. Under these circumstances it. seems very clear to our minds that the provision for annexing the certificate of the county clerk was enacted for the purpose of facilitating the negotiation of the bonds,, bjr stamping upon them additional evidence that they were executed by the proper town officers; and that the legislature did not intend that the certificate should be essential to a valid execution and issue oí the bonds.
Indeed, no good reason is perceived why a holder of one of these bonds may not at any time require the county clerk to annex thereto a certificate (if such be the fact) that it appears from the records in his office that the persons whose names are signed to the bond, were, at the date thereof, the chairman of the board of' supervisors and town clerk, respectively, of the defendant town. See E. S., ch. 15, sec. 43, But whether the county clerk can be compelled to certify that the signatures are genuine, unless he knew the officers and saw them sign the bond, to say the least, admits of very grave doubts.
The cases of Woodman v. Clapp, 21 Wis., 355, and Reeve v. Oshkosh, 33 id., 477, cited and much relied upon by counsel for defendant, are not in conflict with the views here expressed. In the first of these cases it was held that tax deeds, as to form and mode of execution, must be in compliance with the requirements of the statutes, or they are invalid. In the other case it was held that no recovery could be had upon a city order which, in violation of law, failed to express the purposes for which it was drawn. ' In this case, the omitted certificate being no part of the bonds and not essential to a valid execution and delivery thereof, there is no fault either in the form of the *156bonds or in ’ tbe mode of execution. Hence the complaint states a cause of action, and the demurrer thereto was properly overruled.
By the Court. — Order affirmed.
Ryan, C. J., took no part in the decision of this cause.